UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4114



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RONNIE K. VALENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:07-cr-00047-jpj-pms-1)


Submitted:   September 30, 2008           Decided:   October 17, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellant.
Julie C. Dudley, Acting United States Attorney, Zachary T. Lee,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie K. Valentine pleaded guilty to one count of

possession of firearms after having been convicted of a felony, in

violation of 18 U.S.C. § 922(g) (2000).     He reserved the right to

appeal the district court’s denial of his motion to suppress

firearms seized from the trunk of his vehicle.       We affirm.

          On appeal, Valentine argues that the district court erred

in denying his suppression motion because the initial stop of his

vehicle was unconstitutional and the officer lacked probable cause

or any other legitimate basis to search the vehicle.       The factual

findings underlying a motion to suppress are reviewed for clear

error, while the legal determinations are reviewed de novo.        See

Ornelas v. United States, 517 U.S. 690, 699 (1996); United States

v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).       When a suppression

motion has been denied, this court reviews the evidence in the

light most favorable to the Government.          See United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

          It is well established that, “‘[i]f a car is readily

mobile   and   probable   cause   exists   to   believe   it   contains

contraband,’” an officer may search the car without a warrant.

Maryland v. Dyson, 527 U.S. 465, 466 (1999) (quoting Pennsylvania

v. Labron, 518 U.S. 938, 940 (1996)).           The Supreme Court has

defined the test for probable cause as “whether, given all the

circumstances, . . . there is a fair probability that contraband or


                                   2
evidence of a crime will be found in a particular place.”     Illinois

v. Gates, 462 U.S. 213, 238 (1983).      The Court has also held that

“[t]he principal components of a determination of . . . probable

cause will be the events which occurred leading up to the stop or

search, and then the decision whether these historical facts,

viewed from the standpoint of an objectively reasonable police

officer, amount to . . . probable cause.”       Ornelas, 517 U.S. at

696.

            Our review of the officer’s testimony at the suppression

hearing and the audio and video recording from the dashboard camera

of the patrol car convinces us that the officer’s search of

Valentine’s vehicle was supported by probable cause.      The district

court properly denied Valentine’s motion to suppress.

            Accordingly,   we   affirm   Valentine’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                   3